Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 8th, 2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Application Publication No. 2018/0268462) in view of Watterson (U.S. Patent Application Publication No. 2016/0290811), Haque (U.S. Patent Application Publication No. 2019/0051174), Singh (U.S. Patent Application Publication No. 2016/0232721), Nimchuck (U.S. Patent Application Publication No. 2018/0081374), and Smith (U.S. Patent Application Publication No. 2018/0365637).
	Brown teaches a system comprising one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform; a method being implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, the method comprising; and a non-transitory computer readable storage medium storing one or more computing instructions configured to run at one or more processors and perform 
	receiving a user tracking request from a customer via a user interface of a user device, the user tracking request is related to a grocery delivery of a grocery order (“enable customers to order groceries … Customers will be able to place orders, track delivery of goods” in Abstract; “a tracking tab will be included within the application so users can follow the driver's movements live using GPS location technology” in [0029]; the user clicking on the tracking tab constitutes a “user request” to track the ordered items);
	the grocery delivery is to be sent from a grocery store location of a grocery store to a destination location (“select a store by a user; display to the user information regarding the store's available inventory, wherein a user adds one or more items to a virtual shopping cart … automatically notifying a driver to delivery the one or more items to the user at a specified address” in claim 1; “User's will input … address” in [0012]; “Select a store” in [0025]; “Once the user has selected a store, they will now be taken to a digital version of the stores available inventory” in [0026]); 
	a driver is selected from a delivery driver network for the grocery delivery (see [0028] “After the items have been selected and the order has been finalized, a driver will receive a notification of the order and opt to process that order;” [0032] “All drivers will be independent contractors within the organization”),
	receiving driver tracking information for the grocery delivery from the platform of the delivery driver network wherein the driver tracking information comprises a driver geographic location of the driver (“a tracking tab will be included within the application so users can follow the driver's movements live using GPS location technology” in [0029]),
wherein the uniform tracking information is for the grocery delivery (“enables customers to order groceries or other items from a cellular device or computer … Customers will be able to place orders, track delivery of goods” in [0004])
	and is based on the driver tracking information (“Notifications and tracker feature within application. Once an order is in the hands of a driver, the user will receive periodic notification updates (if willing) on the step-by-step process of the order. Examples include: ‘Joe is gathering your items’, ‘Joe has checked out and is on his way’, ‘Joe's estimated arrival time is 7:35 p.m.’, ‘Joe is halfway to your location’, and ‘Joe has arrived with your items.’ Also, a tracking tab will be included within the application so users can follow the driver's movements live using GPS location technology” in [0029]).	
 	Brown does not explicitly teach, however, Watterson teaches multiple delivery driver networks (“different vehicle systems formed from different groups of the vehicles and traveling in the transportation network” in [0006]). 
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown multiple groups of vehicles in a transportation network as taught in Watterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system wherein a delivery driver/vehicle is selected from a network, where the network includes multiple groups of drivers/vehicles.		
	Brown does not explicitly teach, however, Haque teaches different ones of the multiple delivery driver networks use different hardware and software platforms; and the delivery driver network uses a platform of the different hardware and software platforms (“the techniques described herein improve the computer-related technology of at least network-based dynamic transportation matching systems” in [0020]; “provider computing devices … configured to communicate over one or 
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the use of different hardware and software platforms as taught in Haque since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system wherein different drivers use different hardware and software platforms.
	Brown does not explicitly teach, however, Haque teaches wherein the driver tracking information comprises (a) a delivery route of the driver from the grocery store location to the destination location (“the provider interface 532 may be configured to send ride requests, location information of a requestor computing device 520, pick-up locations, travel routes, pick-up estimates, traffic information, provider updates/notifications, and/or any other relevant information to the provider application 551 of the provider computing device 550” in [0048]).  
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown delivery route information as taught in Haque since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system having delivery route information.
determining a platform-dependent format of the driver tracking information based on the platform of the delivery driver network (see Claim 13, [0032] “determines the connectivity parameters and the format based on the ERP platform to receive the vehicle state data”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining the format of the received vehicle state data based on the platform as taught in Singh with the grocery delivery system of Brown with the motivation to enable format conversion of the vehicle state data (Singh [0032])
	Brown does not explicitly teach, however, Watterson teaches when the platform-dependent format is different from a standard format, converting the driver tracking information from the platform-dependent format into uniform tracking information in the standard format (“data received from data feeds generated from one or more source systems are mapped (e.g., converted) from the standard template (e.g., the template used by the source systems) to the customized format, and the converted data can be passed to the end user's system for use in tracking cars and/or cargo, or for other uses” in [0071]; “The systems and methods enable users to define and configure data formats (e.g., XML data formats) within a web application, and translate the data to customized formats defined by users” in [0072]; the “template used by the source systems” and “customized format” teach the claimed “platform-dependent format” and “standard format”, respectively).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of converting data to a customized format in Watterson with the grocery delivery system of Brown with the motivation “for use in tracking cars and/or cargo” as taught by Watterson ([0071]).
	Brown does not explicitly teach, however, Watterson teaches providing, in real time, the uniform tracking information to be rendered in the standard format on the user interface of the user device (“displaying a graphical representation of the cargo shipment from the origin location to the destination location on a display device” in [0008]; “display 702 can include additional information about the vehicle system 100 represented by the graphical representation 604C selected by the user, such as the current location of the vehicle system 100” in [0056]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of displaying data in Watterson with the grocery delivery system of Brown with the motivation to present information to a user as taught by Watterson ([0056]).
	Brown does not explicitly teach, however, Haque teaches real-time traffic information of a geographic area, wherein:  the geographic area comprises the destination location, the grocery store location, the delivery route of the driver tracking information, and the driver geographic location of the driver tracking information (“The navigation information may include real-time and historical traffic information, known routes for a geographic area or region, traffic rules, and/or any other suitable information for mapping and/or identifying potential routes for traveling from one location to another” in [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the real-time traffic information in a geographic area as taught in Haque with the grocery delivery system of Brown with the motivation to provide a more accurate travel time estimation as taught by Haque ([0052]).
	Brown does not explicitly teach, however, Haque teaches the uniform tracking information is generated by:  determining an estimated time of arrival based on the driver geographic location, the delivery route, and the real-time traffic information of the geographic area (“calculate an estimated travel time for each of the providers from their current location to the request location. As discussed above, the ride matching module 533 may incorporate traffic, weather, road closures, and/or any other conditions that may affect travel time into the estimation … The ride matching module 533 may 
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the process of determining an estimated arrival time as taught in Haque since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including an estimated arrival time.
	Brown does not explicitly teach, however, Haque teaches when the driver tracking information does not comprise an estimated delivery time:  incorporating the estimated time of arrival into the uniform tracking information, wherein the estimated time of arrival is the estimated delivery time in the uniform tracking information (“The transport response may include the current location of the provider computing device that is updated in real-time so that the requestor can track the provider vehicle as it is approaching the request location or target pickup location. The transport response 
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the tracking information as taught in Haque since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including tracking information having an estimated arrival time.
	Brown does not explicitly teach, however, Nimchuk teaches when the driver tracking information received from the platform of the delivery driver network comprises the estimated delivery time:   verifying the estimated delivery time by comparing the estimated delivery time and the estimated time of arrival to determine a first difference between the estimated delivery time and the estimated time of arrival (“comparing the ETA to the delivery window” in [0068].  The delivery window is a period of time in which the product is estimated to be delivered.)
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the comparing of the ETA to the delivery window as taught in Nimchuk since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including comparing an ETA to a delivery window.
when the driver tracking information received from the platform of the delivery driver network comprises the estimated delivery time:   verifying the estimated delivery time by comparing the estimated delivery time and the estimated time of arrival to determine a first difference between the estimated delivery time and the estimated time of arrival (“The delivery driver information transmitted to the customer can comprise … an estimated arrival time of the first delivery driver at the delivery address, and/or (4) tracking information for the first delivery driver” in [0064]).
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the ETA and tracking information as taught in Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including ETA and tracking information.
	Brown does not explicitly teach, however, Haque teaches when the estimated delivery time is not verified, incorporating the estimated time of arrival into the uniform tracking information as the estimated delivery time, wherein the estimated time of arrival is the estimated delivery time in the uniform tracking information (“The transport response may include the current location of the provider computing device that is updated in real-time so that the requestor can track the provider vehicle as it is approaching the request location or target pickup location. The transport response transmitted to the requestor computing device may also include the ETA for the provider to arrive at the request location” in [0064].  The ETA teaches the claimed “estimated delivery time” ([0029] “The requestor computing device may be used to request services (e.g., a ride or transportation, a delivery, etc.)”).
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the ETA and tracking information as taught in Haque since the claimed .
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Watterson, Haque, Singh, Nimchuck, Smith, Lobo (U.S. Patent Application Publication No. 2017/0356752), and Parry (U.S. Patent Application Publication No. 2015/0324741).
	Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith teaches the limitations of claims 1, 9, and 17 as discussed above.  Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith does not explicitly teach, however Lobo teaches wherein verifying the estimated delivery time further comprises:  comparing the first difference between the estimated delivery time and the estimated time of arrival to a discrepancy threshold; when the first difference is less than the discrepancy threshold, returning the estimated delivery time as verified (see “If the combined ETA is comparable to the original route ETA, then the POI is determined to have a good ETA signal. If, however, the combined ETA is not comparable to the original route ETA, then the POI P is determined to have a poor ETA signal” in [0042]).  
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the process of verifying an original ETA as taught in Lobo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including verifying an original ETA.
	Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith does not explicitly teach, however Parry teaches when the first difference is greater than the discrepancy threshold:  updating the driver tracking information from the platform of the delivery driver network (see “a tracking interface showing updated tracking information regarding the particular shipment … an original ETA of the shipment, an updated ETA of the shipment, a reason for delay/cancelation … tracking identification of the items in the shipment, and/or a timestamp of the most recent tracking update” in [0039]).  When the updated ETA is different from the original ETA (“delay” teaches a difference greater than a threshold of 0), the interface shows updated tracking information.
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the updated tracking information as taught in Parry since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including updating tracking information when an updated ETA (“estimated time of arrival”) is different from an original ETA (“estimated delivery time”).
	Brown in view of Haque, Singh, Nimchuck, and Smith does not explicitly teach, however Watterson teaches when the driver tracking information is in the platform-dependent format, converting the driver tracking information, as updated, into the uniform tracking information in the standard format (see “data received from data feeds generated from one or more source systems are mapped (e.g., converted) from the standard template (e.g., the template used by the source systems) to the customized format, and the converted data can be passed to the end user's system for use in tracking cars and/or cargo, or for other uses” in [0071]; “The systems and methods enable users to define and configure data formats (e.g., XML data formats) within a web application, and translate the data to customized formats defined by users” in [0072]; the “template used by the source systems” and “customized format” teach the claimed “platform-dependent format” and “standard format”, respectively).

	Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith does not explicitly teach, however Parry teaches determining an updated estimated time of arrival based on:  (a) the driver geographic location of the driver tracking information, as updated, (b) the delivery route of the driver tracking information, as updated, and (c) the real-time traffic information of the geographic area (see “the adjusted shipment ETA may be adjusted in real-time based on the tracking data 120 corresponding to a specific location of each of the multiple shipments presented in the interface 300. In another instance, the adjusted shipment ETA may be adjusted in real-time based on the route data 122 corresponding to weather and/or traffic delays along the shipment route” in [0050]).  
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the process of updating an estimated arrival time based on the location of the shipment, the route of the shipment, and traffic data as taught in Parry since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including updating an estimated arrival time based on the location of the shipment, the route of the shipment, and traffic data.
	Brown in view of Watterson, Haque, Singh, and Smith does not explicitly teach, however Nimchuck teaches comparing the estimated delivery time and the updated estimated time of arrival to determine a second difference between the estimated delivery time and the updated estimated time of arrival (see “The transportation management system also may be configured to calculate and 
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the updating of the ETA and comparing of the ETA to the delivery window as taught in Nimchuk since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including comparing an updated ETA to a delivery window.
	Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith does not explicitly teach, however Lobo teaches comparing the second difference to the discrepancy threshold (see “If the combined ETA is comparable to the original route ETA, then the POI is determined to have a good ETA signal. If, however, the combined ETA is not comparable to the original route ETA, then the POI P is determined to have a poor ETA signal” in [0042]).  Thus, if the comparison step results in the second difference (i.e., difference from the original route ETA) being greater than a threshold of 0, then it is determined that that the POI P has a poor ETA signal.
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the process of comparing the difference between ETAs to a threshold as taught in Lobo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  
	Brown in view of Watterson, Haque, Singh, and Smith does not explicitly teach, however Nimchuck teaches comparing the estimated delivery time, as updated, and the updated estimated time of arrival to determine a third difference between the estimated delivery time, as updated, and the updated estimated time of arrival (see “The transportation management system also may be configured to calculate and frequently update the ETA for every stop on a planned trip. Such updating of the ETA may be performed by the system during the trip planning stage and during actual execution of the trip plan” in [0010]; “comparing the ETA to the delivery window” in [0068]).  The delivery window is a period of time in which the product is estimated to be delivered.
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the updating of the ETA and comparing of the ETA to the delivery window as taught in Nimchuk since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including comparing an updated ETA to a delivery window.
	Brown in view of Watterson, Haque, Singh, and Smith does not explicitly teach, however Lobo teaches comparing the third difference to the discrepancy threshold; when the second difference is greater than the discrepancy threshold and when the third difference is greater than the discrepancy threshold, returning the estimated delivery time as not verified (see “If the combined ETA is comparable to the original route ETA, then the POI is determined to have a good ETA signal. If, however, the combined ETA is not comparable to the original route ETA, then the POI P is determined to have a poor ETA signal” in [0042]).  Thus, if the comparison step results in the difference from the 
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the process of comparing the difference between ETAs to a threshold as taught in Lobo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system where the difference between ETAs is compared to a threshold.
	Brown in view of Watterson, Haque, Singh, and Smith does not explicitly teach, however Lobo teaches when the second difference is less than the discrepancy threshold or when the third difference is less than the discrepancy threshold, returning the estimated delivery time as verified (see “If the combined ETA is comparable to the original route ETA, then the POI is determined to have a good ETA signal. If, however, the combined ETA is not comparable to the original route ETA, then the POI P is determined to have a poor ETA signal” in [0042]).
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the process of verifying an ETA as taught in Lobo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including verifying an original ETA (“estimated delivery time”) when the difference between the original ETA and one or more updated ETAs is less than a threshold (e.g., 1 (i.e., there is no difference)).
Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Watterson, Haque, Singh, Nimchuck, Smith, and Vengroff (U.S. Patent Application Publication No. 2009/0005987).
	Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith teaches the limitations of claims 1, 9, and 17 as discussed above.  Brown in view of Watterson, Nimchuck, and Smith does not explicitly teach, however Haque teaches wherein: the estimated time of arrival is further determined based on an estimated speed of the driver (see “The ETA calculation may be based on … current speed and acceleration of the provider vehicle” in [0071]).  
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the process of verifying an ETA as taught in Haque since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including verifying an original ETA (“estimated delivery time”) when the difference between the original ETA and one or more updated ETAs is less than a threshold (e.g., 1 (i.e., there is no difference)).
	Brown in view of Watterson, Haque, Singh, and Smith does not explicitly teach, however Vengroff teaches the estimated speed of the driver is determined based on: (a) the driver geographic location, (b) a prior driver geographic location of a prior driver tracking information received from the platform of the driver delivery network, (c) a timestamp of the driver tracking information, and (d) a prior timestamp of the prior driver tracking information; and the timestamp is greater than the prior timestamp (see “in some situations, at least some location information values may lack some desired information, such as if location points are periodically reported that each include latitude and longitude as well as an associated timestamp, but velocity information corresponding to user travel is desired--if 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of estimating the speed of a driver as taught in Vengroff with the grocery delivery system of Brown with the motivation that “velocity information corresponding to user travel is desired” as taught by Vengroff ([0026]).
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith.
	Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith teaches the limitations of claims 1, 9, and 17 as discussed above.  Watterson also teaches wherein the computing instructions are further configured to run on the one more processors and perform: (see “The processor 202 can perform various operations described herein based on computer readable instructions (e.g., software) that is stored on the memory 208 or in another location” in [0032]).
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the computing instructions and processor as taught in Watterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including computing instructions to run on a processor.
providing a notice regarding the grocery delivery to be rendered on the user interface of the user device (see “The user will receive a notification such as: ‘Joe has received your order and is on his way to gather your goods” in [0024]).
	Watterson also teaches wherein: the notice is selected from one of: an email, a text message, or a computer-generated voice message; and the notice is associated with at least one of: the grocery order; a delivery status of the uniform tracking information; a driver name of the uniform tracking information; the driver geographic location of the uniform tracking information; or the estimated delivery time of the uniform tracking information (see “The processor 202 optionally may communicate alerts to users based on other events. For example, when a shipment is behind schedule or experiences another exception, the processor 202 may display an alert on the display device 204, email an alert to an email address of a user, send a text message to a user, or the like” in [0065]).
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the delivery alerts as taught in Watterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including delivery alerts.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Watterson, Haque, Singh, Nimchuck, Smith, and Hennessy (U.S. Patent Application Publication No. 2011/0004562).
	Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith teaches the limitations of claims 1 and 9 as discussed above.  Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith does not explicitly teach, however Hennessy teaches wherein: providing the uniform tracking information to be rendered in the standard format on the user interface of the user device further comprises streaming a computer-generated voice message to the user device (see “This communication module may provide tools that allow the system to communicate with multiple devices using multiple message formats, automatically generated voice messages, SMS, MMS, pager messages etc. that are streamed through multiple communication means. To realize this, the computer connects to the above described database in which the shipment information is stored and checks the status of the shipment which is in transit to the calling user. The status is transformed into a telephony message, i.e. a voice mail, SMS or MMS and sent to the user by a telephone interface” in [0049]; “the user is asked via IVR [Interactive Voice Response], whether he would like to be called instead and thus receive the tracking information by a voice mail” in [0069]);
	the computer-generated voice message is generated in real time based on the uniform tracking information (see “An application calls an user and the user may listen to the speech engine. The speech engine (application) tells the user about the user's shipment(s) in real time” in [0061]);
	and the computer-generated voice message is associated with at least one of: the grocery order; a delivery status of the uniform tracking information; a driver name of the uniform tracking information; the driver geographic location of the uniform tracking information; or the estimated delivery time of the uniform tracking information (see “the user may be informed by IVR that SMS or MMS is not possible with that provider and asked whether he wants to receive the shipment status report information by voice instead. The automated calls can be listened to real time and are not necessarily left as a voicemail, as an integration of voicemail is included in the scope of the current invention” in [0029]).
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the computer-generated real time delivery status voice message as taught in Hennessy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary .
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith.
	Regarding Claims 6 and 14, Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith teaches the limitations of claims 1 and 9 as discussed above.  Brown in view of Watterson, Nimchuck, and Smith does not explicitly teach, however Haque teaches wherein: the delivery route of the driver tracking information is incorporated into the uniform tracking information to be rendered in the standard format on the user interface of the user device (see “Various embodiments may also use mapping information to map the projected location onto routes that are used to calculate estimated time of arrival (ETA) from the provider's current location or projected location to the requestor's location” in [0017]); and
	the user interface of the user device is configured to display, on a map of the geographic area and in the standard format, a grocery store indication at the grocery store location, a route indication of the delivery route, and a driver indication at the driver geographic location (see “identify the request location and map navigation routes for each of the providers and the requestor to the request location … The navigation information may include real-time and historical traffic information, historical travel time information, known routes for a geographic area or region, traffic rules, and/or any other suitable information for mapping and/or identifying potential routes for traveling from one location to another based on a type of transportation (e.g., driving, biking, sailing, flying, etc.). The ride matching module 533 may map a plurality of possible routes from the provider location to the request location as well as the alternate request locations” in [0052]).

	Brown in view of Watterson and Smith does not explicitly teach, however Nimchuk teaches a destination indication at the destination location (see “the map/route generator 150 may use data from a server 152 providing mapping database 153 to generate routes between the stops chosen by the transportation manager 160 to provide optimized routes for the vehicle 110 in executing the trip plan 193 (and these may be displayed in the GUI 130 as part of the trip plan 132 on the driver's device 120)” in [0037], “trip might not have a defined work stop but will always have some destination” in [0014]).
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown the map with route information to a destination as taught in Namche since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a grocery delivery system including a map with route information to a destination.
	Regarding Claims 7 and 15, Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith teaches the limitations of claims 6 and 14 as discussed above.  Brown in view of Watterson, Nimchuck, and Smith does not explicitly teach, however Haque teaches wherein: the driver tracking information comprises driver information of the driver; the driver information of the driver is incorporated into the uniform tracking information to be rendered in the standard format on the user interface of the user device; the driver information comprising at least one of: a driver name, a driver photograph, or a vehicle information; and the user interface of the user device is further configured to display the driver information of the driver in the standard format (see “transport response information may be transmitted to the requestor computing device. The transport response information may include, for example, the current location of the provider computing device, the ETA to the request location, and/or provider vehicle to provide a status to the requestor … identifying information associated with the provider (e.g., name, photo) and/or the provider vehicle (e.g., license plate, make and model of vehicle, color of vehicle)” in [0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of rendering driver information on the user interface as taught in Haque with the grocery delivery system of Brown with the motivation “so that the requestor can identify and locate the provider when the provider arrives at the request location” as taught by Haque ([0064]).
	Regarding Claims 8 and 16, Brown in view of Watterson, Haque, Singh, Nimchuck, and Smith teaches the limitations of claims 1 and 9 as discussed above.  Brown in view of Watterson, Nimchuck, and Smith does not explicitly teach, however Haque teaches wherein: receiving the driver tracking information for the grocery delivery from the platform of the delivery driver network and providing the uniform tracking information to be rendered on the user interface of the user devices occurs no less than twice per minute (see “the dynamic transportation matching system may provide transport response to the requestor computing device. The transport response may include the current location of the provider computing device that is updated in real-time so that the requestor can track the provider vehicle as it is approaching the request location or target pickup location” in [0064]).  Updating tracking information in real-time updates the tracking information no less than twice per minute.
.
Response to Arguments
Applicant's arguments filed April 8th, 2021 have been fully considered but they are not persuasive. 	
Applicant argues that the cited art fails to teach “receiving a user tracking request from a customer via a user interface of a user device” (pp. 19-24).  Brown teaches “enable customers to order groceries … Customers will be able to place orders, track delivery of goods” (Abstract).  Placing an order with the grocery tracking system in Brown teaches “receiving a user tracking request from a customer via a user interface of a user device.”  See also Brown [0029] “Notifications and tracker feature within application. Once an order is in the hands of a driver, the user will receive periodic notification updates (if willing) on the step-by-step process of the order … a tracking tab will be included within the application so users can follow the driver's movements live using GPS location technology.”  Clicking or selecting the tracking tab also teaches “receiving a user tracking request from a customer via a user interface of a user device.”
Applicant argues that the cited art fails to teach “a driver is selected, from a delivery driver network of multiple delivery driver networks” (pp. 19-24).  Brown teaches “a driver is selected, from a delivery driver network” (see [0028] “After the items have been selected and the order has been finalized, a driver will receive a notification of the order and opt to process that order;” [0032] “All drivers will be independent contractors within the organization”).  Brown does not explicitly teach, 
	It would have been obvious to a person having ordinary skill in the art to include in the grocery delivery system of Brown multiple groups of vehicles in a transportation network as taught in Watterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  
Applicant argues that the cited art fails to teach “the delivery driver network uses a platform of the different hardware and software platforms” (pp. 19-24).  Haque teaches “provider computing devices … configured to communicate over one or more networks 810, 812. Each provider or requestor device can execute various operating systems (e.g., Android, iOS, etc.) and configured to communicate over the Internet, Blackberry® messenger, short message service (SMS), email, and various other messaging applications and/or communication protocols” in [0081].  “Android, iOS, etc.” teaches the claimed “different hardware and software platforms.”  Haque teaches that each provider device can execute at least one of these.  Therefore, Haque teaches “the delivery driver network uses a platform of the different hardware and software platforms.” 
Applicant argues that the cited art fails to teach “receiving driver tracking information for the grocery delivery from the platform of the delivery driver network” (pp. 19-24).  Brown teaches “a tracking tab will be included within the application so users can follow the driver's movements live using GPS location technology” at [0029].  Therefore, the user’s device can receive the driver tracking information for the grocery delivery from the "SERV" system (i.e., “the platform of the delivery driver network”).
Applicant argues that the cited art fails to teach “providing, in real time, the uniform tracking information to be rendered in the standard format on the user interface of the user device” (pp. 19-24).  
Applicant argues that the cited art fails to teach “when the driver tracking information received from the platform of the delivery driver network comprises the estimated delivery time:   verifying the estimated delivery time by comparing the estimated delivery time and the estimated time of arrival to determine a first difference between the estimated delivery time and the estimated time of arrival” (pp. 19-24).  Nimchuck teaches “comparing the ETA to the delivery window” at [0068], where the “ETA” and the “delivery window” teach the claimed “estimated time of arrival” and “estimated delivery time,” respectively.  Nimchuck further teaches “for example, on a 1 to 3 pm delivery window with a 15-minute at risk threshold, the driver's ETA is 12:30 pm or a half hour early” [0068], which teaches the claimed “determine a first difference between the estimated delivery time and the estimated time of arrival.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628